DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-15 are presented for examination.
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “object 2” page 12-14 in Fig. 1 and 2  description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
  “application elements adapted to apply”,  in claims 1, 14-15; “a determination elements for determining”, in claim 2; “a determination unit that is adapted to determine”,  in claims 1-4, 14-15;  “a control unit) is provided that is adapted to control”  in claims 5, 7;  “the control unit is adapted to store”, claim 6;  “the control unit is adapted to generate”, in claims 8-9;  “the control unit is adapted to define” in claims 10-12;   “the control unit is adapted to determine” in claim 13; and “the control unit is adapted to adjust, in claim 14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “application elements adapted to apply”,  in claims 1, 14-15; “a determination elements for determining”, in claim 2; “a determination unit that is adapted to determine”,  in claims 1-4and  14-15;  “a control unit is provided that is adapted to control”  in claims 5, 7;  “the control unit is adapted to store”, claim 6;  “the control unit is adapted to generate”, in claims 8-9;  “the control unit is adapted to define” in claims 10-12;   “the control unit (14) is adapted to determine” in claim 13; and “the control unit is adapted to adjust, in claim 14  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed functions as state above. There is no disclosure of any particular structure, either explicitly or inherently, to perform  “application elements adapted to apply” in claims 1, 14-15; “a determination elements for determining”, in claim 2; “application elements adapted to apply” in claims 1, 14-15; “a determination unit that is adapted to determine”,  in claims 1-4, 14-15;  “a control unit is provided that is adapted to control”  in claims 5, 7;  “the control unit is adapted to store”, claim 6;  “the control unit \ is adapted to generate”, in claims 8-9;  “the control unit is adapted to define” in claims 10-12; “the control unit (14) is adapted to determine” in claim 13; and “the control unit is adapted to adjust, in claim 14  
There is no disclosure of any particular structure, either explicitly or inherently, to perform apply, determine, determining, control, define, generate, store, and adjust. The use of those terms is not adequate structure for performing the functions as listed because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In claims 1 and 14-15, the limitation of "which can be"; in claims 2-3, 5, 7-8 and 11-15, the limitation of "in particular" and “is necessary”, and in claims 1, 3, “preferably” are recited. These phrases involve a broad limitations followed by narrow limitation—it is unclear whether the narrow limitation is further limiting or not. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for 

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the claimed function of  “application elements adapted to apply” in claims 1, 14-15; “a determination elements for determining”, in claim 2; ,  “a determination unit that is adapted to determine”,  in claims 1-4, 14-15;  “a control unit is provided that is adapted to control”  in claims 5, 7;  “the control unites adapted to store”, claim 6;  “the control unit is adapted to generate”, in claims 8-9; “the control unit is adapted to define” in claims 10-12; “the control unit is adapted to determine” in claim 13; and “the control unit is adapted to adjust, in claim 14-15. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. US 2005/0280185 in view of Buller et al. (US 2017/0355147).
Regarding claims 1 and 14-15, Russell apparatus (printing system 10) for additively manufacturing three-dimensional objects (Abstract, for fabricating a three-dimensional object) by means of successive layerwise selective irradiation and consolidation of layers of a build material which can be consolidated by means of an energy source ([0004, [0016], the well-known methods for a selective laser sintering process and a liquid-binder 3D printing process), which apparatus comprises: 
an application unit (the powder supply hopper 6) with at least one application element (trough 56), adapted to apply build material (the build material 51) on a build plane (build surface 57, Par. [0014],[0058],[0066], Fig. 1-3, 5-6, the building material 51 receiving trough 56 is loaded with the build material 51, which is then distributed onto the build surface 57).

Russell does not specifically teach transforming energy beam to form the three dimensional object and the contact information.
 	However, Buller discloses Par. [0008]-[0011], transforming a powder material in the material bed by using a transforming energy beam to form the three dimensional object, three-dimensional printing may comprise selective laser melting or selective laser sintering. "Contacts the platform" may comprise directly contacts the platform. The material bed directly may contact at least a portion of a surface of the platform. And the control received input of the time of operation, amount of energy required, contact parameter.
Russell and Buller are analogous art because they are from the same field of endeavor. They all relate to controlling a three dimensional printing process.
Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by Russell, and incorporating monitoring three dimensional printing process, as taught by Buller.
One of ordinary skill in the art at the time the application was filed could have been motivated to do this modification in order to provide the user with real-time updates of the current status of the 

Regarding claim 2, Buller discloses the at least one determination unit ([0177], sensor) comprises:
 at least one determination element (one or more sensor element), for determining the contact information ([00177], an optical sensor is used to monitor the amount of build material that spills over at least a portion of the walls 55), which determination element is built as or comprises:
 a force sensitive element (0177], force sensor), in particular a piezoelectrical element ([0177], electronic, or electromagnetic signal and/or a strain gauge and/or  a magnetic element ([0177], magnetic sensor) and/or 
 a determination element adapted to determine a deviation of the application element from a neutral position ([00177] movement sensor), in particular a laser interferometer and/or  an ultrasonic element ([0177], ultrasound) . 
Regarding claim 3, Russell discloses determination unit is adapted to determine a force acting Par.[0087],  monitor/inspect a proper amount of binding material, 51)on the application element ((trough 56), in particular, against application direction and/or relative to the application direction preferably during an application process ([0047], the powder dispenser assembly 50 are actuatable along a vertical z-axis 45 to manufacture the part layer by layer).  
Regarding claim 4, Russell discloses the determination unit is adapted to determine whether the Page 337170169v1Docket No. CLSG147 application element is or will be or was in contact with a previously built layer of the three-dimensional object based on the contact information ([0018], sensing the amount of build material deposited onto the table, and optionally adjusting the amount of build material being deposited based on the amount of build material sensed). 

Regarding claim 6, Russell discloses the control unit is adapted to store the contact information in a data storage device ([0007], Fig. 2, element 15, the computer included a control and memory/data storage which stored all the 3d printing processing data).
Regarding claim 7, Buller discloses the control unit is adapted to relate the contact information to the additive manufacturing process, in particular adapted to relate the contact information to at least one part of the three-dimensional object, in which the application element is or was in contact with the corresponding layer of the object in the additive manufacturing process ([0006], [0007], [0011], [0034], [0047], the controller is operatively coupled to the material bed and to the one or more sensors; and evaluate to determine any adjustment to the three-dimensional printing of the fabrication of the at least one three-dimensional object and  layer of material as part of the at least a portion of the three-dimensional object)
Regarding claim 8, Buller discloses the control unit is adapted to generate a map in particular a three- dimensional map, spatially resolving the contact information in relation to the three-dimensional object (Par.[0029], [0121],  contact information, Par.  [0185], the controller to generate a map of the enclosure, the material bed and/or at least a portion of the 3D object).
Regarding claim 9, Buller discloses the control unit is adapted to generate quality information relating to object quality of the three-dimensional object based on the contact information ([0007], The control is detect, monitor, quality control of the printed 3D object related to number of operation, time 
 	Regarding claim 10, Buller discloses the control unit is adapted to define and/or to receive a quality criterion defining a value or a value range dependent on which the quality information is generated ([0019]-[0020], [0068], [0112], the controller is programmed to evaluate the output signal to determine any adjustment to the three-dimensional printing or evaluate the result to determine any adjustment to the three-dimensional printing).
Regarding claim 11, Russell discloses the control unit is adapted to determine whether a replacement of the at least one application element is necessary, in particular to determine and indicate a necessary replacement ([0073], [0086]-[0088], printhead replacement be automatically performed by the 3D printer whenever a printhead has reached the end of its life).
Regarding claim 12, the combination of Buller and Russell discloses
Buller discloses the control unit is adapted to adjust at least one process parameter dependent on the contact information, in particular a layer thickness  ([0066] to measure the thickness and/or uniformity of the layer of deposited build material 51) and/or a movement parameter of the at least one application element   ([0011], three dimensional space above the build table. The apparatus can include a subsystem for moving the printhead in a vertical direction, and/or  Russell discloses at least one parameter at least one position of the at least one application element ([0045], The adjustment can comprise adjusting at least one parameter of the three-dimensional printing. The at least one parameter can comprise an amount of material dispensed into the material bed, a level of an exposed surface of the material bed, or an amount of energy injected into the material bed during the generating).
Regarding claim 13, Buller discloses the control unit is adapted to generate application information relating to the quality of an application process, dependent on the contact information ([0007], The control is detect, monitor, quality control of the printed 3D object related to number of 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bessac (US2014/0348692) related to an apparatus and a process for manufacturing a three-dimensional object by successive layer-by-layer consolidation of selected zones of a powder stratum, the consolidated zones corresponding to successive sections of the three-dimensional object.
Shuck et al. (US 2015/0084240 A1) related to forming a three-dimensional article with irradiating the first layer of particulate material with microwaves and guiding a directed energy, according to the control commands, at the first layer of particulate material to form a first consolidated layer of the three-dimensional article.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119